Citation Nr: 1225920	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for the service-connected cervical spine disability.

2.  Entitlement to an initial evaluation higher than 40 percent for the service-connected radiculopathy of the right upper extremity.

3.  Entitlement to an initial evaluation higher than 30 percent for the service-connected radiculopathy of the left upper extremity.

4.  Entitlement to a higher evaluation for the service-connected hypertension, rated as noncompensable prior to August 13, 2010, and as 10 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire that continued a previous 30 percent rating for the service-connected cervical spine disability and a previous noncompensable rating for the service-connected hypertension.

In November 2009, during the course of the appeal, the RO granted separate initial 10 percent ratings for radiculopathy of the right and left upper extremities as secondary to the cervical spine disability on appeal; such separate ratings were made effective November 12, 2009.  Thereafter, the RO issued a rating decision in August 2011 raising the initial ratings for radiculopathy of the right and left upper extremities to 40 percent and 30 percent, respectively; the same rating decision granted increased 10 percent rating for hypertension effective August 13, 2010.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing from the RO in August 2010.  

The Board remanded these issues to the RO for further development in September 2010.  The file has now been returned to the Board for further appellate review.

FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by limitation of motion to 15 degrees or less but not by unfavorable ankylosis of the entire cervical spine; he did not have incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during any 12 month period.

2.  The Veteran is right hand dominant.

3.  From November 12, 2009, the disability picture associated with radiculopathy of the left and right upper extremities most closely approximated moderate incomplete paralysis of all radicular groups; however, the preponderance of the evidence shows that the condition was not productive of severe incomplete paralysis of all radicular groups.

4.  Prior to August 13, 2010, the Veteran's diastolic blood pressure was predominantly less than 100 and his systolic blood pressure was predominantly less than 160; he did not require medication for control of hypertension during the period.

5.  From August 13, 2010, the Veteran has required continuous medication for control of hypertension; his diastolic pressure has been predominantly less than 110 and his systolic pressure has been predominantly less than 200.


CONCLUSIONS OF LAW

1.  The criteria for evaluation higher than 30 percent for the cervical spine disability are not met.  38 U.S.C.A. §§ 1154(a), 1155 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for an initial evaluation in excess of 40 percent for radiculopathy of the right upper extremity are met.  38 U.S.C.A. §§ 1154(a), 1155 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8513 (2011).

3.  The criteria for an initial evaluation in excess of 30 percent for radiculopathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1154(a), 1155 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8513 (2011).

4.  The criteria for compensable evaluation for hypertension prior to August 13, 2010, are not met.  38 U.S.C.A. §§ 1154(a), 1155 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2011).

5.  The criteria for evaluation higher than 10 percent for hypertension from August 13, 2010, are not met.  38 U.S.C.A. §§ 1154(a), 1155 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The RO notified the Veteran of the elements required to establish entitlement to higher evaluation by letter in August 2007, and the Veteran had ample opportunity to respond prior to the issuance of the September 2008 rating decision on appeal.

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO obtained treatment records from those VA and private medical providers identified by the Veteran as having relevant records.  The Board previously determined that additional VA medical examinations should be performed prior to adjudication of the appeal, and the required examinations were performed in October 2010; the Board has carefully reviewed the examination reports and finds the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ solicited the Veteran's testimony addressing the functional impairment associated with each service-connected disability on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element(s) necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits in that he addressed why he believed himself to be entitled to higher ratings.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board is not aware of any additional outstanding evidence that should be obtained before the claim is adjudicated.  In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath, 1 Vet. 
App. 589, the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

The instant claim for increased ratings was received in August 2007.  The Board has considered evidence of record from August 2006, one year prior to receipt of the claim.  See 38 C.F.R. § 3.400.


Schedular evaluation of the cervical spine

The Veteran's service-connected cervical spine disability is characterized as congenital torticollis.  It has been evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (degenerative arthritis).  Because he has been diagnosed with degenerative disc disease, DC 5243 (IVDS) is also applicable.

DC 5242 specifies that degenerative arthritis is rated under the General Rating Formula for Diseases and Injuries of the Spine.  DC 5243 specifies that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating IVDS Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Pertinent to the cervical spine, the General Rating Formula assigns a 30 percent disability rating for forward flexion of the cervical spine 15 degrees or less, or for favourable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the cervical spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favourable ankylosis.  Note (6) provides that disability of the cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran had a VA examination in April 2008, performed by an examiner who reviewed the Veteran's claims file and medical record.  The Veteran complained of neck pain that had grown progressively worse since onset of symptoms in 1968.  The Veteran denied history of numbness or paresthesias but endorsed decreased motion, stiffness, weakness, spasms and pain.  The Veteran stated his pain was constant and severe but did not radiate.  He denied flare-ups.  Examination of the muscles of the cervical spine showed spasm, tenderness and pain with motion but no weakness, atrophy or guarding.  The Veteran's head was observed to be fixed, with a tilt to the left.  Neurological examination showed motor strength 5/5 in all extremities and sensory 2/2 in all extremities.  Reflexes of all nerves were 1+.  The cervical spine had flexion to 20 degrees without pain and to 30 degrees with pain.  Repetitive use caused additional pain but no additional loss of motion.  X-rays were suboptimal but appeared to show disc narrowing at C2-3 and C4-5 as well a neural foraminal compromise at C4-5 and C5-6.  

The examiner noted the Veteran to be unemployed.  In terms of limitation of activities of daily living).  Impairment of Daily Living (ADLs) was noted as preventing sports; severe limitation of chores, shopping, exercise, recreation and traveling; mild impairment of feeding, dressing, grooming and toileting; and, no impairment of bathing. 

The Veteran had an examination in November 2008 by Atlantic Orthopedics.  He complained of neck pain and stiffness, but he had no neurological complaints.  On examination the Veteran had a clear torticollis with neck shifted to the left.  There was some mild tenderness to palpation throughout the neck without paraspinal muscle spasm noted.  Reflexes were symmetrical and normal; sensation and motor strength was normal.  (Range of motion) ROM of the cervical spine was good flexion of about 30-40 degrees, although extension was very limited to about 10 degrees at most and rotation was minimal to each side.  Prior X-rays showed some degenerative change and disc space narrowing and neural foraminal narrowing but no evidence of spondylolisthesis.  The assessment was chronic torticollis with some worsening since the previous spring.  The physician opined that the Veteran's symptoms had worsened but did not show signs of any neurologic deficit.  Chronic torticollis could be expected to worsen over time due to degenerative change.

In an undated letter to his United States Senator, the Veteran complained of constant pain and loss of movement in the neck and shoulders and trouble raising his arms or lifting anything.  The Veteran asserted his condition had worsened in recent years.

The Veteran had a VA examination of the spine on November 12, 2009, performed by a physician who reviewed the claims file.  He complained that his neck and shoulder pain had gotten worse over the years, especially recently.  The Veteran denied any current treatment, to include physical therapy.  Subjective and objective neurological observations relating to the upper extremities are addressed below.  Regarding the cervical spine, the Veteran reported neurological symptoms of pain in the right side of his neck and shoulder radiating into both arms.  He reported trouble lifting the arms above shoulder level and reported continual sensation of cold hands and fingers, with transient numbness and tingling in the fingers.  He also reported pain in the upper and lower back.

Physical examination showed the Veteran had marked mid-dorsal kyphoscoliosis concave to the left side.  There was also marked asymmetry of the shoulders that did not affect the kyphoscoliosis.  There was marked spasm of the cervical musculature; there was also Parkinsonian tremor of the head and repetitive of irregular contractions of the trapezii muscle.  The Veteran's overall posture was poor.  ROM was attempted but was rendered difficult because of the persistent head tremor, but there was approximately 10 degrees of flexion in the cervical spine as repeated on three occasions.  Extension was minimal and all ROM were accompanied by pain.  In terms of DeLuca factors, the examiner stated the Veteran had minimal ROM in the cervical spine and therefore no further consideration of loss of ROM with repetitive use was anticipated.  The examiner diagnosed extensive DDD of the cervical spine with degenerative arthritis and the likelihood of some degree of radiculopathy of both upper extremities, and stated the disorder, together with the associated neurological symptoms, would have marked affect on the Veteran's employability as well as his ADLs.  

The Veteran testified before the Board in August 2010 that he was not currently receiving treatment for his cervical spine disability.  He complained that he could hardly move his head to the left and that he had tremendous pain and stiffness extending to the shoulders.  He also complained of associated headaches and problems sleeping.  Because his symptoms were constant he did not have flare-ups.  He did not wear a neck brace or take medications.  The Veteran had to retire five years early due to his physical disability; in regard to ADLs the Veteran could walk but could not lift.

The Veteran's most recent VA examination of the spine was performed in October 2010, again by a physician who reviewed the claims file and noted the Veteran's medical history in detail.  The Veteran stated that since his last VA examination in November 2009 he had an overall worsening of pain and tremor, with constant spasm resulting in the deformities previously described.  The Veteran complained of pain and spasm in the cervical region with onset occurring with any movement of the neck and arms, although he also had pain at rest that sometimes interfered with sleep.  The pain was worse on the right side and radiated to the bilateral arms and shoulders; he also complained of a feeling of stiffness in the cervical region.  He described the cervical pain as moderate in severity, increasing to severe with any movement.  He reported flare-ups occurring 10-15 times per day and lasting 10-20 minutes per episode, precipitated by neck or upper extremity movement; nothing could alleviate these flare-ups other than to stop the precipitating activity.  He also reported longer flare-ups 3-5 times per week and lasting several hours per episode, also precipitated by movement.  The Veteran denied surgery, treatment or medication.  He also denied any incapacitating episodes of cervical IVDS.

On examination the Veteran exhibited significant kyphoscoliosis of the dorsal spine, concave to the left and apparently fixed.  The Veteran's right shoulder was 3 inches higher than the left shoulder, and the head was held with the chin tilted left and the ear to the right although this was compensated by the scoliosis.  There were some tremulous movements of ROM of the left of the head and neck.  There was considerable spasm in the cervical musculature, which also appeared to be slightly tender to palpation.  Cervical ROM was difficult to assess due to tremor but active forward flexion was to 40 degrees; the cervical spine was held at rest at 30 degrees of flexion and the Veteran was unable to extend and lift his neck beyond the 0 degree neutral position.  Repetitive motion caused complaint of considerable increased pain and spasm.  The examiner stated it was feasible that the Veteran's reported flare-ups could cause the loss of an additional 10-15 degrees of flexion when flare-ups occurred.  The examiner diagnosed DDD of the cervical spine.

In terms of impairment, the examiner stated the Veteran clearly had limited ROM of the cervical spine with associated pain, likely due to a combination of the underlying degenerative arthritis of the cervical spine along with spasms from the congenital torticollis.   The Veteran's DDD and resultant sequelae would likely prevent any type of physical occupational activities, especially those using the upper extremities.  The Veteran could not lift, push, pull, use tools or perform work in the outstretched or overhead position.  He would be precluded from occupational driving given limited ROM of his cervical spine.  He would not likely be able to perform sedentary work if it involved use of his upper extremities on a consistent basis.  This condition has had significant effects on the Veteran's ADLs at home in that he was unable to perform most chores and needed occasional help with dressing, although he reported no assistance needed with toileting, eating or bathing.

 On review of the evidence above, the Board finds at the outset that the Veteran's cervical flexion has been at worst 10 degrees, as recorded in the VA examination in November 2009.  This is squarely within the criteria for the current 30 percent rating under the General Rating Formula.  A higher 40 percent rating under the General Rating Formula requires unfavorable ankylosis of the entire cervical spine, which is not shown in this case.  While the Veteran's cervical spine was described as "fixed" by the examiners in April 2008 and October 2010, the Board observes that the same examiners documented flexion of 20 degrees and 30 degrees respectively, which shows the spine was not actually ankylosed; further, the current 30 percent rating includes favorable ankylosis; the Veteran is not shown to meet the very specific criteria for unfavorable ankylosis listed in 38 C.F.R. § 4.71a.

Alternative rating for IVDS presents no benefit for the Veteran because he had no qualifying incapacitating episodes upon which compensation could be based.

Addressing the DeLuca factors, the Veteran has credibly reported pain with motion and demonstrated pain during examination.  However, the General Rating Formula is specifically for ROM even with radiating pain, and indeed the Veteran's current 30 percent rating represents the maximum benefit for limitation of motion unless unfavorable ankylosis is shown.  In short, even applying DeLuca, the Veteran's disability does not more closely approximate the criteria for the next higher schedular evaluation.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran, to include his testimony before the Board, his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran complete competence and credibility in reporting his symptoms, nothing in his lay evidence shows unfavorable ankylosis of the cervical spine or qualifying incapacitating episodes of IVDS having a total duration of at least 6 weeks during a 12 month period.  Accordingly, the Veteran's lay evidence does not support entitlement to a rating higher than the currently-assigned 30 percent.

Based on the evidence and analysis above the Board finds the criteria for rating higher than 30 percent for the cervical spine disorder are not met.  Accordingly, the claim must be denied.  

Schedular initial evaluation of radiculopathy of the bilateral upper extremities

The Veteran's service-connected radiculopathy of the right upper extremity (RUE) and left upper extremity (LUE) have been rated under the criteria of 38 C.F.R. § 4.124a, DC 8513 (peripheral disease of all radicular groups).

The rating schedule distinguishes between the major (dominant) and minor (non-dominant) extremity.  Medical records show the Veteran to be right-handed, so the RUE is rated under the criteria for major extremity.

Under the criteria of DC 8513, mild incomplete paralysis warrants a rating of 20 percent for either extremity (major or minor).  Moderate incomplete paralysis warrants a rating of 30 percent for the minor extremity and 40 percent for the major extremity.  Severe incomplete paralysis warrants a rating of 60 percent for the minor extremity and 70 percent for the major extremity.  Complete paralysis of all radicular groups warrants a rating of 80 percent for the minor extremity and 90 percent for the major extremity.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

For reference, "complete paralysis" of the upper radicular group (fifth and sixth cervicals) is specifically defined as all shoulder and elbow movements lost or severely affected but hand and wrist movements not affected.  Complete paralysis of the middle radicular group is defined as adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  Complete paralysis of the lower radicular group is defined as paralysis of all intrinsic muscles of hand and some or all flexors of wrist and fingers (substantial loss of use of hand).  See 38 C.F.R. § 4.124a, DCs 8510, 8511 and 8512.       

A note to 38 C.F.R. § 4.124 states that "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve  lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  The ratings for the bilateral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

As noted above, examinations in April 2008 and September 2008 were negative for any neurological abnormalities associated with the cervical spine.

Also as noted above, the Veteran had a VA examination on November 12, 2009, performed by a physician who reviewed the claims file.  Regarding the upper extremities, the Veteran reported pain in the neck and shoulder radiating into both arms.  He reported trouble lifting the arms above shoulder level and reported continual sensation of cold hands and fingers, with transient numbness and tingling in the fingers.  

On examination, reflexes in the RUE were trace in the biceps and triceps and were obtainable at the right wrist.  Reflexes in the LUE were obtainable but not symmetrical with the right.  Arm circumference was 13 inches on the right versus 12 inches on the left; forearm circumference was 11.5 inches on the right versus 11 inches on the left.  Both hands, to include fingers, were cold to the touch, which was likely the result of an autonomic instability.  Grip strength was markedly weak on the right and low-to-normal on the left.  The examiner diagnosed cervical plexopathy with RUE weakness.  The examiner stated that the disorder, together with the cervical spine disorder, had a marked affect on the Veteran's employability and on his ADLs.  

The Veteran's most recent VA examination was performed in October 2010, again by a physician who reviewed the claims file and noted the Veteran's medical history in detail.  The Veteran complained of tingling and numbness in the bilateral hands but worse in the fingers.  He also complained of subjective weakness of the arms, with difficulty gripping and lifting, and stated his arms and hands tended to feel cold much of the time.  He denied pain radiating down the entire arm but endorsed intermittent paresthesias.  He also denied medical treatment for his radiculopathy.  The Veteran reported no specific flare-ups relating to his radiculopathy symptoms.

On examination the extremities had no peripheral edema.  Pulses were 2+ and symmetrical.  There was some diaphoresis over both hands, which were somewhat cold and clammy although capillary filling appeared adequate.  The upper extremities had motor strength of 4/5 in the shoulders and biceps; grip strength appeared somewhat diminished and the Veteran had difficulty with opposition strength.  Sensory examination revealed slight diminished sensation in the fourth and fifth fingers bilaterally but was otherwise intact.  Deep tendon reflexes (DTRs) in the bilateral biceps, triceps and brachioradialis were all 2+ and symmetric.  The examiner diagnosed RUE and LUE cervical radiculopathy associated with DDD of the cervical spine.

In terms of impairment, the examiner stated the combination of cervical spasm with radiculopathy had residual effects of limiting ROM of the bilateral shoulders.  The Veteran's DDD and resultant sequelae would likely prevent any type of physical occupational activities, especially those using the upper extremities.  The Veteran could not lift, push, pull, use tools or perform work in the outstretched or overhead position.  He would not likely be able to perform sedentary work if it involved use of his upper extremities on a consistent basis.  This condition has had significant effects on the Veteran's ADLs at home in that he was unable to perform most chores and has needed occasional help with dressing, although he reported no assistance needed with toileting, eating or bathing.

On review of the evidence above, the Board finds the Veteran's bilateral disability of the upper extremities to be no more than commensurate with moderate incomplete paralyisis.  Although the evidence shows that he has reduced muscle strength in the upper extremities to include weakened biceps, triceps and grip strength, the November 2009 VA spine examination report reflects that the Veteran had trouble lifting his arms above shoulder level with transient numbness and tingling in his fingers with coldness in his hands.  Moreover, the October 2010 VA spine examination report shows that the examination revealed that the Veteran had somewhat decreased grip strength bilaterally with slightly diminished sensation to pinprick.  In light of the foregoing, the Board finds that the Veteran's RUE and LUE are productive of no more impairment than disability analogous to moderate incomplete paralysis of the upper, middle or lower radicular groups, which warrants 40 percent and 30 percent ratings, respectively.

Schedular evaluation of hypertension

Hypertension is rated under the criteria of 38 C.F.R. § 4.104, DC 7101.

Under DC 7101, a rating of 10 percent is assigned hypertensive vascular disease with diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent is assigned with diastolic pressure predominantly 110 or more or with systolic pressure predominantly 200 or more.  A rating of 40 percent is assigned with diastolic pressure predominantly 120 or more.  A rating of 60 percent is assigned diastolic pressure predominantly 130 or more.

Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  

The Veteran had a VA examination in April 2008, performed by an examiner who reviewed the Veteran's claims file and medical record.  The examiner recorded medical history of no hospitalization relating to hypertension, no history of hypertensive renal disease and no need for continuous medication for control of hypertension.  The Veteran's current blood pressure was 140/90.  The examiner's diagnosis was mild hypertension.  The examiner noted the Veteran was not currently employed, and stated the hypertension caused no impairment of ADLs.

The Veteran had an examination in November 2008 by Atlantic Orthopedics.  Blood pressure was not recorded.  The Veteran's only reported medication was for control of esophagitis (thus, he was not currently taking an antihypertensive medication).

 The Veteran had a VA examination of the spine in November 2009 in which blood pressure was not measured.

The Veteran testified before the Board in August 19, 2010, that his hypertension had recently increased to the point where he was given medication to control his blood pressure; his most recent was 142/92 or 142/92.  He denied any significant impact on his daily life.  

Treatment records from Dr. Thomas P. Clairmont, Jr. show the Veteran's blood pressure was 150/90, 142/94, 130/86 and 130/92 in July 2010 and was characterized as "borderline" blood pressure.  On August 13, 2010, Dr. Clairmont prescribed an antihypertensive for control of continued borderline blood pressure, currently 130/92 and 130/90.  In September 2010 the Veteran's blood pressure was 114/68 and characterized as now being "excellent."  Later in September 2010 Dr. Clairmont renewed the Veteran's prescription for hypertensive medication.
  
The Veteran's most recent VA examination was performed in October 2010, again by a physician who reviewed the claims file and noted the Veteran's medical history in detail.  The Veteran stated that to his knowledge he had never had diastolic pressure greater than 100, but he had recently been placed on medication because of persistent diastolics in the mid-to-upper 90s.  The Veteran denied associated heart disease or any symptoms suggestive of cardiovascular disease other than the hypertension itself.  On examination the Veteran's blood pressure was 130/85, 132/86 and 138/88.  The examiner diagnosed hypertension, currently requiring continuous medication.  However, the condition was not expected to have significant effect on any occupational activities or ADLs.

On review of the evidence above, the Board observes that prior to August 13, 2010, the Veteran's blood pressure did not with at any time have diastolic pressure of 100 or more or systolic pressure of 160 or more; accordingly, he is not shown to have blood pressures "predominantly" approaching such levels.  Further, he is not shown to have required medication during that period to control hypertension.  Accordingly, the criteria for compensable rating prior to August 13, 2010, were not met.

Turning to the period from August 13, 2010, the Veteran is shown to have required continuous medication to control hypertension, so the criteria for 10 percent rating are met.  An increased rating of 20 percent requires either diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, but in this case the Veteran's diastolic pressure has been at worst 92 and his systolic pressure  has been at worst 138.  Accordingly, the criteria for rating higher than 10 percent from August 13, 2010 are not met.

The lay evidence offered by the Veteran does not assert blood pressure readings higher than those noted above, and the Veteran has not asserted disabling symptoms associated with hypertension (dizziness, renal disease, etc.).  

In sum, the Board has found the criteria for increased rating for hypertension before and after August 13, 2010, are not met.  Accordingly, the claim must be denied.

Extraschedular evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's cervical spine, radiculopathy and hypertension disabilities, as the functional impairments he describes (musculoskeletal pain and weakness, weakness of the upper extremities associated with the peripheral nerves, and requirement for hypertensive medication) are specifically incorporated in the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities on appeal, and referral for consideration of extraschedular rating is not warranted.


ORDER

A rating higher than 30 percent for the cervical spine disability is denied.

An initial rating in excess of 40 percent for radiculopathy of the right upper extremity is denied.

An initial rating of in excess of 30 percent for radiculopathy of the left upper extremity is denied.

Increased rating for hypertension, rated as noncompensable prior to August 13, 2010, and as 10 percent disabling from that date, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


